DISTRIBUTION AGREEMENT IS DISTRIBUTION AGREEMENT ("Agreement"), entered into as of this 12th day of May,2008 is by and among NATIONWIDE LIFE INSURANCE COMPANY OFAMERICA and NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA (collectively referred to herein as "NW"), on their behalf and on behalf of the separate accounts that are more particularly described below, and 1 ("Distributor"). WITNESSETH: WHEREAS, Distributor is a registered broker-dealer that engages in the distribution and promotes the sale of variable insurance products; and WHEREAS, NW desires to issue certain variable insurance products described more fully below to the public through Distributor acting as principal underwriter and distributor. NOW, THEREFORE, in consideration of their mutual promises, NW and Distributor hereby agree as follows: 1Definitions a. Contracts — The class or classes of variable insurance products that are issued and administered by NW as in effect at the time this Agreement is executed, and such other classes of variable insurance products that may in the future be issued and administered by NW, including any riders to such contracts and any other contracts offered in connection therewith. For this purpose and under this Agreement generally, a "class of Contracts" shall mean those Contracts issued by NW on the same policy form or forms and covered by the same Registration Statement. b. Registration Statement — At any time that this Agreement is in effect, each currently effective registration statement filed with the 1933 Act on a prescribed form, or currently effective post-effective amendment thereto, as the case may be, relating to a class of Contracts, including financial statements included in, and all exhibits to, such registration statement or post-effective amendment. For purposes of Section 8 of this Agreement, the term "Registration Statement" means any document that is or at any time was a Registration Statement within the meaning of this Section 1.b. c. Prospectus — The prospectus included within a Registration Statement, except that, if the most recently filed version of the prospectus (including any supplements thereto) filed pursuant to Rule 497 under the 1933 Act subsequent to the date on which a Registration Statement became effective differs from the prospectus included within such Registration Statement at the time it became effective, the term "Prospectus" shall refer to the prospectus and supplements thereto most recently filed under Rule 497 under the 1933 Act, from and after the date on which it shall have been filed. For purposes of Section 8 of this Agreement, the term "any Prospectus" means any document that is or at any time was a Prospectus within the meaning of this Section 1.c. d. Fund — An investment company in which a Variable Account invests. e. Variable Account — A separate account supporting a class or classes of Contracts and specified on Schedule 1 as in effect at the time this Agreement is executed, or as it may be amended from time to time in accordance with Section 10.b of this Agreement. f. 1933 Act — The Securities Act of 1933, as amended. g. 1934 Act — The Securities Exchange Act of 1934, as amended. h. 1940 Act — The Investment Company Act of 1940, as amended. i. SEC — The Securities and Exchange Commission. j. FINRA — The Financial Industry Regulatory Authority k. Regulations — The rules and regulations promulgated by the SEC under the 1933 Act, the 1934 Act , the 1940 Act in effect at the time this Agreement is executed or thereafter promulgated. 1. NASD Rules — The rules that are applicable to members of FINRA, including but not limited to the NASD Conduct Rules. Such rules do not include New York Stock Exchange Rules that FINRA has incorporated. m. Representative — When used with reference to Distributor, an individual who is registered as a principal or representative of Distributor. n. Application — An application for a Contract. o. Premium — A payment made under a Contract by an applicant or purchaser to purchase benefits under the Contract. p. Selling Firm — A FINRA registered broker-dealer that also holds appropriate state securities registration(s) that has agreed to participate in the distribution of the Contracts by entering into a written selling agreement with Distributor and NW ("Selling Agreement"). Such Selling Agreement is more particularly described in Section 3 of this Agreement. q. Selling Firm Representative — An individual registered as a Principal or Registered Representative as defined by NASD Conduct Rules and Membership Rules, of such Selling Firm. r.
